MEMORANDUM OPINION
{¶ 1} On April 13, 2007, appellant, Michael D. Richardson, filed a notice of appeal from a February 15, 2007 judgment of the Geauga County Court of Common Pleas denying his motion to set aside and vacate fines and court costs. Thus, appellant's notice of appeal was filed fifty-seven days after the judgment had been issued by the trial court.
 {¶ 2} App.R. 4(A) states: *Page 3 
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed or, in a civil case, service of the notice of judgment and its entry if service is not made on the party within the three day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure."
 {¶ 4} Appellant's notice of appeal was due to be filed by March 19, 2007, and was not filed until April 13, 2007.
 {¶ 5} Accordingly, this court lacks jurisdiction to consider this appeal.
 {¶ 6} Appeal dismissed pursuant to App.R. 4(A).
  WILLIAM M. O'NEILL, J., DIANE V. GRENDELL, J., concur. *Page 1